     Case 3:20-cv-00324-DPM-PSH Document 26 Filed 01/27/21 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION


LISA MURPHY                                                   PLAINTIFF
ADC #760343

v.                     No: 3:20-cv-324-DPM-PSH

FAUST, Senior Warden, McPherson Unit, ADC;
INMAN, Deputy Warden, McPherson Unit, ADC;
JAMES HOGANS, Doctor, Baptist Hospital
Little Rock; STEIVE, Doctor, Central Office;
ROREY GRIFFEN, Doctor; JOSEPH HUGHES,
Doctor; BETTY HUTCHINSON, APN; JUDY
BIAZA, Medical Director; FAITH CASE,
Officer; CULPEPPER, LPN; LAYTHAM, LPN;
JOHNSON, RN; LACY V AULNER, LPN;
FIELDS, LPN; DEXTER L. PAYNE, ADC
Director; P. MALOTTE, Sergeant;
D. WHITE, Sergeant; B. HUFFMAN;
C. ROBINSON; and KIZER, LPN                               DEFENDANTS


                                 ORDER
      The Court adopts Magistrate Judge Harris' s unopposed partial
recommendation, Doc. 6.        FED.   R. Crv. P. 72(b) (1983 addition to
advisory committee notes). Murphy's claims against Nurse Johnson
are dismissed without prejudice.
Case 3:20-cv-00324-DPM-PSH Document 26 Filed 01/27/21 Page 2 of 2



 So Ordered.




                                                I'
                              D .P. Marshall Jr.
                              United States District Judge
